Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on January 10, 2022 and the Supplemental Amendment to the claims filed on February 08, 2022 in response to the Office Action of November 16, 2021 is acknowledged and has been entered. 
The rejection to claims 1-21 under 35 U.S.C. 101 is now withdrawn in view of the claim amendment. 
The claim interpretation under 35 U.S.C. 112(f) is now withdrawn in view of the claim amendment. 
The objections to claims 1 and 20 are now withdrawn in view of the claim amendment. 
The rejections to claims 17 and 19 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejections to claims 1-21 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1, 19 and 20 in regard to the features of “a processor configured to identify whether the detection elements of a probe are arranged by a coordinate system using polar coordinates or by a rectangular coordinate by reading the identification information of the probe in response to a request signal; in a case in which the detection elements are arranged by polar coordinates, select a time domain reconstruction process; and in a case in which the detection elements are arranged by a rectangular coordinate, select a frequency domain reconstruction process", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2-18 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793